United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., claiming as personal representative of the
estate of A.S., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1922
Issued: June 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 13, 2007 appellant filed a timely appeal from an April 5, 2007 decision of the
Office of Workers’ Compensation Programs, denying compensation for death benefits. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the employee’s pulmonary fibrosis and his death on July 21, 2005
were causally related to factors of his federal employment.
FACTUAL HISTORY
On July 18, 2005 the employee, then a 75-year-old retired mine safety and health
inspector, filed an occupational disease claim for pulmonary fibrosis.1 He indicated that in
1

Appellant retired in October 1992.

April 1988 he first became aware of his condition and that it was caused or aggravated by his
occupational exposure to dust and other airborne particles in mines and mills.2
In a July 19, 2005 report, Dr. Amitab Puri, an attending Board-certified pulmonologist,
stated that the employee had disseminated prostate cancer and what appeared to be interstitial
lung disease or pulmonary scarring, also known as pulmonary fibrosis.3
In an August 11, 2005 letter, the Office requested a comprehensive medical report
explaining the relationship of the employee’s pulmonary fibrosis condition to his federal
employment.
By letter dated September 8, 2005, appellant, the employee’s wife, advised that he had
passed away. A state death certificate dated August 16, 2005 indicated that the employee’s death
on July 21, 2005 was caused by prostate cancer which was due to pulmonary interstitial fibrosis
as a consequence of “miner’s lung.”
A March 9, 1977 pulmonary function test for the employee was reported as normal. A
report of a July 21, 1986 medical examination for the employing establishment indicated no
pulmonary problems.
In an October 21, 2005 report, Dr. Richard K. Rosenberg, an attending oncologist, noted
that he treated the employee for metastastic prostate cancer from January 26 to July 21, 2005.
He stated:
“[The employee] developed respiratory difficulties that prevented him from
receiving appropriate treatment for his prostate cancer. The first sign of his
respiratory difficulty came to my attention on April 8, 2005 when he complained
of shortness of breath. [The employee’s] dyspnea [shortness of breath] worsened
to the point that I referred him to a pulmonologist, Dr. Amitab Puri, on
May 23, 2005. Dr. Puri ultimately concluded that [the employee] had pulmonary
fibrosis and nonspecific alveolitis [inflammation of lung alveoli].”
By decision dated January 31, 2006, the Office denied appellant’s claim on the grounds
that the evidence failed to establish that the employee’s pulmonary fibrosis and death were
causally related to factors of his employment.
On January 16, 2007 appellant requested reconsideration and submitted additional
evidence. May 18 and 23, 2005 progress notes from Dr. Rosenberg contained diagnoses of
prostate cancer and “dyspnea/asthma/COPD (chronic obstructive pulmonary disease).” A
June 24, 2005 radiology report indicated findings most compatible with moderately severe
pulmonary fibrosis. A June 27, 2005 hospital discharge summary from Dr. Michael R. Jerman
noted diagnoses of atherosclerotic coronary artery disease, chronic atrial fibrillation, metastatic
prostate carcinoma, anemia, pulmonary fibrosis complicated by nonspecific alveolitis, a urinary
2

The Office accepted that the employee was exposed to mine dust during his federal employment.

3

Pulmonary fibrosis is the formation of fibrous tissue and the chronic inflammation of the pulmonary alveolar
walls. See DORLAND’S, Illustrated Medical Dictionary (30th ed. 2003) 698.

2

tract infection, history of dyslipidemia and a history of mild aortic stenosis and regurgitation. In
a July 6, 2005 report (hospital physical assessment), Dr. Rosenberg diagnosed prostate cancer
and dyspnea.
By decision dated April 5, 2007, the Office denied modification of the January 31, 2006
decision.
LEGAL PRECEDENT
Appellant has the burden of proving by the weight of the reliable, probative and
substantial evidence that the employee’s pulmonary fibrosis and death was causally related his
federal employment. This burden includes the necessity of furnishing medical opinion evidence
of a cause and effect relationship based on a proper factual and medical background.4
The medical evidence required to establish a causal relationship, generally, is rationalized
medical evidence.5 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6
ANALYSIS
A June 24, 2005 radiology report indicated findings compatible with moderately severe
pulmonary fibrosis but did not address the issue of causal relationship. A June 27, 2005 hospital
discharge summary report from Dr. Jerman noted numerous diagnoses, including metastatic
prostate carcinoma and pulmonary fibrosis complicated by nonspecific alveolitis. However,
Dr. Jerman did not address the cause of these conditions. Because the radiology report and
hospital discharge report did not contain a work history and a rationalized medical opinion as to
the cause of the employee’s pulmonary fibrosis, they are not sufficient to establish that his
pulmonary fibrosis and death were causally related to factors of his federal employment.
In a July 19, 2005 report, Dr. Puri stated that the employee had disseminated prostate
cancer and what appeared to be interstitial lung disease or pulmonary scarring, also known as
pulmonary fibrosis. He did not provide any history of employment factors as being a cause of
the pulmonary fibrosis or address the issue of whether the lung condition was related by direct
cause or aggravation. Because this report is lacking a complete and accurate factual and medical
history and a rationalized opinion regarding causal relationship, it is not sufficient to establish
that the employee’s pulmonary fibrosis and death were causally related to his employment.
4

Viola Stanko (Charles Stanko), 56 ECAB 436 (2005); Kathy Marshall (Dennis Marshall), 45 ECAB 827 (1994).

5

Michael S. Mina, 57 ECAB 379 ( 2006).

6

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

3

The May 18 and 23, 2005 progress notes and July 6, 2005 hospital assessment from
Dr. Rosenberg contained diagnoses of prostate cancer and “dyspnea/asthma/COPD.” In an
October 21, 2005 report, Dr. Rosenberg stated that he treated the employee for metastastic
prostate cancer from January 26 to July 21, 2005. He stated that the employee developed
respiratory difficulties that prevented him from receiving appropriate treatment for his prostate
cancer and he referred him to a pulmonologist, Dr. Puri. However, Dr. Rosenberg did not
include a work history or discuss the cause of the employee’s respiratory problems in his
progress notes and report. Therefore, this evidence is not sufficient to establish that the
employee’s pulmonary fibrosis and death were causally related to factors of his employment.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that the
employee’s pulmonary fibrosis and death were causally related to factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 5, 2007 is affirmed.
Issued: June 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

